          Case 1:18-cv-02470-CJN Document 4-2 Filed 11/02/18 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
 AMERICAN OVERSIGHT,                             )
                                                 )
                                      Plaintiff, )
                                                 )
 v.                                              )    Case No. 18-cv-2470
                                                 )
 FEDERAL EMERGENCY                               )
 MANAGEMENT AGENCY,                              )
                                                 )
                                     Defendant. )
                                                 )

                                   PROPOSED ORDER

        Upon consideration of Plaintiff’s Motion for Admission Pro Hac Vice and accompanying

certification, it is hereby

        ORDERED that Plaintiff’s Motion for Admission Pro Hac Vice of Katherine M.

Anthony is GRANTED.

        SO ORDERED.


Date: ________________________                    ____________________________________
                                                  United States District Judge
